By the Court,

Cole, J.
Upon looking into the record and papers in this case we. do not find that any exceptions were taken and signed, to the order of the circuit court dismissing the appeal, and we. cannot therefore, without a violation of familiar and long established rules of practice, look into that order for the purpose of determining whether it is correct or not. If a party is dissatisfied with the ruling of the court below, upon any point he should take his exceptions to such ruling and have them signed so that this court can review them. This not having been done in the present case, we must affirm the order of the circuit court with costs.